Case 1:16-cr-00515-NGG-LB Document 104 Filed 09/21/20 Page 1 of 4 PageID #: 6275


                                                                                      Wilson Sonsini Goodrich & Rosati
                                                                                      Professional Corporation
                                                                                      1301 Avenue of the Americas
                                                                                      40th Floor
                                                                                      New York, New York 10019-6022
                                                                                      O: 212.999.5800
                                                                                      F: 212.999.5899




                                               September 21, 2020


 The Honorable Nicholas G. Garaufis
 Senior United States District Judge
 United States District Court
 Eastern District of New York
 225 Cadman Plaza East
 Brooklyn, New York 11201

        Re:      United States v. OZ Africa Management GP, LLC, No. 1:16-cr-00515-NGG

 Dear Judge Garaufis:

         This letter is respectfully submitted on behalf of all the parties to this matter: the victims
 represented by this law firm (the “Identified Victims”), the defendant OZ Africa Management
 GP, LLC (“OZ Africa” or “Defendant”), and the Government (together, the “Parties”); to
 respond to the Court’s Order of September 14, 2020 and to provide the Court with an update and
 the identification of next steps to bring this matter to sentencing.

 UPDATE

          By way of update, on August 12, 2020, the Government caused letters to be sent to former
 shareholders of Africo Resources who had not yet been informed of their status as potential victims
 in the above-referenced case (the “Notice Letters”). The Notice Letters included a deadline of
 September 12, 2020 for the former shareholders to contact the Government regarding potential
 restitution claims. Since the Notice Letters were sent out, the Government has received a total of
 116 restitution claims concerning previously unidentified claims totaling approximately 254,000
 shares of Africo stock (representing less than 1% of the outstanding shares), which represents
 approximately $1,450,000 in restitution. The Government has also received restitution claims for
 options owned by four former Africo employees, which the Government is assessing with the
 Parties and counsel to the former Africo employees. Finally, the Government has been advised
 that there may be a dispute between a previously unidentified victim and two previously Identified
 Victims with respect to a specific claim that is currently included in the group represented by
 Wilson Sonsini. The Government has been advised that this matter is under discussion between
 those parties, and the hope is that it will be resolved without the need for Government or Court
 intervention.




     AUSTIN   BEIJING     BOSTON   BRUSSELS     HONG KONG    LONDON    LOS ANGELES    NEW YORK      PALO ALTO
              SAN DIEGO    SAN FRANCISCO      SEATTLE   SHANGHAI   WASHINGTON, DC    WILMINGTON, DE
Case 1:16-cr-00515-NGG-LB Document 104 Filed 09/21/20 Page 2 of 4 PageID #: 6276




 The Honorable Nicholas G. Garaufis
 September 21, 2020
 Page 2

        Although the deadline set forth in the Notice Letters has now passed, the Government
 continues to receive responses and inquiries from former Africo shareholders and is anticipating
 additional claims for restitution. As a result, the Government proposed that the notice period
 remain open for an additional two weeks, to Friday, September 25, 2020. The Identified Victims
 and the Defendant consented to this proposal. At that time, the Parties will reassess the status of
 shareholder responses and determine if an additional notice period is necessary.

         Upon the conclusion of the notice period, the Government will be in possession of the list
 of the previously Identified Victims represented by this firm, as well as any newly identified
 victims, some of whom we are advised are represented by other counsel and others not. These
 lists will thus constitute all potential victims for purposes of restitution. After reviewing the
 supporting documentation and providing a final list of victims to counsel for the Defendant and
 counsel for all Identified Victims and newly identified victims so they can have an opportunity to
 comment (no longer than 7 days), the Government will submit the final victim list to the Court,
 along with any remaining open issues requiring a decision from the Court.

         Separately, and without the involvement of the Government, the Identified Victims and the
 Defendant informed the Court, both in the July 13, 2020 joint letter and at the July 23, 2020
 conference, that they were then negotiating and have now executed a settlement agreement (the
 “Settlement Agreement”) that, subject to the Court adopting the framework therein, will resolve,
 fully and finally, the restitution issue in this case in a manner consistent with the Mandatory
 Victims Restitution Act (“MVRA”). We enclose a copy of the Settlement Agreement for the
 Court’s consideration.

        As the Court will see, the Settlement Agreement is contingent on the amount of restitution
 Ordered by the Court at sentencing.1 Specifically, if the Court’s final restitution award is no more
 than $141,000,000, the Settlement Agreement will become operative, and on the day of sentencing,
 OZ Africa will remit $136,000,000 to our firm for the benefit of our clients2 and pay the other
 victims who have come forward either in response to the Government’s Notice Letter or otherwise,
 and who are determined to be victims, up to an additional $5,000,000. As noted above, since the
 Notice Letters were sent out, additional victims with equity positions that are not represented by

    1
      The Settlement Agreement was also contingent on 90% of our client group – in share
 volume – signing the Settlement Agreement in advance of sentencing. We have met that
 contingency and are currently at 97.3%.
    2
      As indicated, our clients’ claims include the potentially disputed claim referenced in the
 second paragraph of this letter, and therefore this restitution figure is intended to cover that
 claim.
Case 1:16-cr-00515-NGG-LB Document 104 Filed 09/21/20 Page 3 of 4 PageID #: 6277




 The Honorable Nicholas G. Garaufis
 September 21, 2020
 Page 3

 the Wilson Sonsini firm have come forward. Currently, claims for these additional holdings,
 excluding the options of the former employees, represent approximately $1,450,000 in additional
 victim claims. That total is currently well below the threshold of $5,000,000 provided for in the
 Settlement Agreement and is expected to remain well below that level based on the volume of new
 claims made over the past four weeks.

 NEXT STEPS

          Once the notice period closes (currently September 25th) and the final list is compiled, the
 Parties respectfully submit that sentencing can occur as soon thereafter as the Court is available.
 In that regard, in the letters of July 28, 2020, both the Identified Victims and the Defendant noted
 that under controlling Second Circuit precedent, restitution may only be awarded to identified
 victims. See United States v. Catoggio, 326 F.3d 323, 328 (2d Cir. 2003). Relatedly, the Identified
 Victims, the Defendant and the Government all agree that Title 18, United States Code, Section
 3664(d)(5) does not impose any barrier to a final restitution award being ordered at sentencing.
 That statute only applies where “the victim’s losses are not ascertainable by the date that is 10 days
 prior to sentencing,” which is not the case here. Accordingly, the Parties agree that because the
 only identified victims in this case will be those individuals that confirm, by the date of sentencing,
 that they were in fact Africo equity owners during the relevant period, these are the only
 individuals entitled to restitution under the MVRA. Finally, as detailed in our letter of July 28 and
 the attachment thereto, the Parties also agree that the determination of the restitution amount to the
 victims in this matter, as memorialized in the Settlement Agreement and set forth in this letter,
 constitutes a reasonable approximation of loss based on a sound methodology.

        The Government will be advising Counsel for the Identified Victims and the Defendant on
 September 25, 2020, of the final total of additional victim claims. As noted, unless an additional
 notice period is necessary based on the state of responses from former shareholders, the
 Government will proceed to prepare the final list of victims immediately after that date, with
 sentencing to follow as soon thereafter as the Court is available.

        As the Court was previously advised, the Parties consent to having the sentencing
 proceed via videoconference, should that option be legally possible, and will be prepared to
 present the appropriate rationale for a videoconference sentencing. The Parties are available to
 answer any questions the Court may have with respect to the above.

                                                      Respectfully submitted,

                                                      WILSON SONSINI GOODRICH & ROSATI
                                                      Professional Corporation
Case 1:16-cr-00515-NGG-LB Document 104 Filed 09/21/20 Page 4 of 4 PageID #: 6278




 The Honorable Nicholas G. Garaufis
 September 21, 2020
 Page 4

                                            s/ Morris J. Fodeman
                                            Morris J. Fodeman
                                            Michael S. Sommer
                                            Kate T. McCarthy
                                            1301 Avenue of the Americas, 40th Floor
                                            New York, New York 10019
                                            Telephone: (212)-999-5800
                                            Facsimile: (212) 999-5899
                                            mfodeman@wsgr.com
                                            msommer@wsgr.com
                                            kmccarthy@wsgr.com


                                            Counsel for the Identified Victims

 Enclosure (Settlement Agreement)

 cc:   All Counsel of Record (via CM/ECF)
